REISSUED FOR PUBLICATION
                                                                                 10 APR 2017
                                                                                    OSM
                                                                        U.S. COURT OF FEDERAL CLAIMS

     Jfn tbe Wniteb $)tates QCourt of jfeberal QCiaims
                              OFFICE OF SPECIAL MASTERS
                                      No. 16-1484
                                        Filed: March 9, 2017                          FILED
* * * * * * * * * * * * * *
STEPHANIE FOSTER,                              *                                            OSM
                                                                                       U.S. COURT OF
                                               *                                      FEDERAL CLAIMS
                Petitioner,                    *       Special Master Sanders
                                               *
    v.                                         *
                                               *       Costs; Unopposed; Influenza ("Flu")
SECRETARY OF HEALTH                            *       Vaccine; Muscle Fasciculation.
AND HUMAN SERVICES,                            *
                                               *
                Respondent.                    *
* * * * * * * * * * * * * *
Stephanie Foster, prose, Flowood, MS.

Christine M. Becer, United States Department of Justice, Washington, DC, for Respondent.


                               DECISION AWARDING COSTS 1

        On November 10, 2016, Stephanie Foster ("Petitioner") filed a petition for compensation
under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-l to -34 (2012). 2
Petitioner alleged that an influenza ("flu") vaccine administered on November 12, 2013 caused
"uncontrollable muscle fasciculation." Pet. 1; ECF No. 1.

       On January 13, 2017, the undersigned held a status conference in the above-captioned
case. Order, ECF No. 8. During the status conference, Petitioner stated that she was considering
withdrawing her claim; however, she wished to recoup her filing costs. Id at I. Respondent did
not comment on Petitioner's questions regarding withdrawing her claim; however, Respondent
recommended to Petitioner to file a Motion for Costs simultaneously with any motion to

1
  This decision shall be posted on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction "of any information furnished by
that party: (I) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy." Vaccine Rule 18(b).
2
 National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all "§" references to the Vaccine Act will be to the pe1tinent
subparagraph of 42 U.S.C. § 300aa (2012).
withdraw. Id. The undersigned gave Petitioner until February 13, 2017 to "obtain counsel, file a
status report indicating that she wants to proceed pro se, or submit a motion to withdraw ... ."
Id. at 2. The undersigned also ordered Petitioner to submit documentation of her costs to
Respondent, and Respondent was to "endeavor to reimburse Petitioner for her costs." Id at 2.
The undersigned ordered Respondent to submit a status rep01t on her endeavors by February 13,
2017. Id.

      Petitioner filed a Notice of Voluntary Dismissal on February 10, 2017. Notice Vol. Dis.,
ECF No. 9. Petitioner also emailed chambers and Respondent stating that she was preparing a
Motion for Costs and would mail it on February 17, 2017. Informal Comm., dated Feb. 17,
2017.

       On Febrnary 27, 2017, chambers contacted Petitioner because the Court had not received
her Motion. Informal Comm., dated Feb. 27, 2017. Petitioner stated that she had sent the
Motion to the Comt and Respondent. Id. Respondent verified that he had received Petitioner's
Motion and did not object to the amount requested. Id. Chambers requested Petitioner to re-mail
her motion. Informal Comm., dated Mar. 2, 2017.

       On March 6, 2017, the Court received Petitioner's Motion for Costs. Mot. Fees & Costs,
ECF No. 11. Petitioner requested $491.98 for her filing fee and postage associated with her
claim. Id. at 2. She attached relevant receipts. ECF No. 11-1.

        I find Petitioner's request reasonable. Petitioners in the Vaccine Program should provide
full documentation for costs related to their claim, and Petitioner in this case meets this
requirement. See Arnani v. Sec '.Y ofHealth & Human Servs., No. 14-150V, 2017 WL 772536, at
*4 (Fed. Cl. Spec. Mstr. Jan. 31, 2017) (citing Schueman v. Sec'y of Health & Human Servs., No.
04-693V, 2010 WL 3421956, at *9 (Fed. Cl. Spec. Mstr. Aug. 22, 2010)). Furthermore,
Respondent does not object to Petitioner's request. Informal Comm., dated Feb. 27, 2017.

       Accordingly, the undersigned hereby awards the amount of $491.98, in the form of a
check made payable to Petitioner for costs. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court shall enter judgment in accordance
herewith. 3


       IT IS SO ORDERED.



                                                     Special Master




3Entry of judgment can be expedited by each party 's filing of a notice renouncing the right to
seek review. Vaccine Rule l l(a).

                                                2